Citation Nr: 0632595	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  00-23 334	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an earlier effective date for the award of a 
100 percent evaluation for post-traumatic stress disorder.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION


The veteran served on active duty from September 1968 to 
September 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office & Insurance Center (RO).  A Board decision concerning 
this issue of May 2003 was appealed to the United Sates Court 
of Appeals for Veterans Claims.


FINDING OF FACT

In July 2006, the Board was notified by the United States 
Court of Appeals for Veterans Claims that the veteran had 
died in March 2004.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2003, the Board had granted an earlier effective date 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the claim was pending at the Court, the veteran died in 
March 2004.  Therefore, the Court issued an order in July 
2006, wherein it vacated the May 2003 Board decision and 
dismissed the veteran's appeal due to lack of jurisdiction as 
a result of the veteran's death.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal.  38 C.F.R. § 20.1106 
(2006).


ORDER

The appeal is dismissed.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


